By the Court,

DixoN, C. J.
A distinction is taken in some of the cases, whether the object of the prosecution for the alleged contempt is to restore the party injured to his pecuniary rights, or to maintain the dignity and authority of the court. According to many of the cases, actual service of the injunction is not necessary for either purpose, but it is enough that the party enjoined has knowledge that the injunction has been granted, however such knowledge may have been derived. But no case has fallen under our observation, where it has *524been held that strictly regular service of tbe injunction was necessary to enable tbe injured party to prosecute in order to be restored to bis legal rights lost by a violation of tbe injunction. On tbe other band, there are several cases where it has been decided that such service was not requisite for that purpose. Livingston v. Swift, 23 How. Pr. R., 1, and cases cited. Such is tbe object of tbe prosecution in this case. Tbe plaintiffs claim to have suffered great pecuniary damages by reason of tbe alleged disobedience of tbe. injunction on tbe part of tbe defendants, after personal, though perhaps informal, service upon them of true copies of tbe order.
This we think, within the authorities, a sufficient service for that purpose.
Order reversed, and cause remanded for further proceedings according to law.